Citation Nr: 1118456	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-39 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to August 1980 and was awarded the Combat Action Ribbon for his combat service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied service connection for bilateral hearing loss and tinnitus.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims, however, require further development before being decided.  So the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002);


Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regards to the most fundamental requirement of any claim for service connection, that the Veteran first establish he has the claimed disability, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

So as sometimes happens, a Veteran may have hearing loss, but insufficient hearing loss to be considered an actual disability by VA standards.

In this particular case at hand, the Veteran was first diagnosed with a current bilateral hearing loss disability according to VA standards in July 2005, since audiometric testing at that time revealed a 70-decibel loss in each ear at the 4000-Hz level.  So there no disputing he has a current bilateral hearing loss disability according to 38 C.F.R. § 3.385.  At that time he also reported tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Since tinnitus is inherently subjective, his complaints are sufficient to establish this diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Resolution of these claims, therefore, turns on whether the hearing loss and tinnitus are the result of the Veteran's military service, as he is alleging, or instead due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

There is no doubt the Veteran was exposed to significant levels of noise during his 22 years of military service, some of which as already alluded to involved combat in Vietnam.  And specifically in that hostile environment, he reports being around helicopters and was awarded the Combat Action Ribbon.  The Board therefore will presume he was exposed to the level and extent of noise claimed in service and consequently sustained acoustic trauma to his ears.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, that exposure to noise in service does not obviate the need for him to also have medical nexus evidence supporting his claim by etiologically linking his current bilateral hearing loss disability and tinnitus to that combat noise exposure in service.  See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

His service treatment records (STRs) show that his hearing worsened in both ears during his 22 years of military service.  During his military entrance examination in January 1958, audiometric testing showed, for his right ear, a 5-decibel loss at 500 Hz, and zero-decibel losses in the other relevant frequencies of 1000, 2000, 3000, and 4000 Hz.  Testing of his left ear showed zero-decibel losses at all relevant frequencies from 500 to 4000 Hz.  So these findings show he entered service with normal hearing acuity.

His separation examination in June 1980 did not include audiometric testing, but nonetheless referred to an audiometric evaluation rather recently performed in February 1980.  The results of that test revealed the following findings for the right ear:  10-decibel losses at the 500, 2000, and 3000 Hz levels, a 5-decibel loss at the 1000 Hz level, and a 20-decibel loss at the 4000 Hz level.  Testing of the left ear revealed a 10-decibel loss at the 500, 1000, 2000, and 3000 Hz levels, and a 
25-decibel loss at the 4000 Hz level.  The Veteran also reported hearing loss in a Report of his Medical History during his June 1980 separation examination. 

These findings do not show a hearing loss disability according to VA standards, but they do show an upward trend in hearing loss for both ears when comparing the results of his military entrance examination in January 1958 with those of that hearing evaluation he had a number of years later in February 1980.  In Hensley, 5 Vet. App. at 155, the U.S. Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at time of separation from service, a Veteran nevertheless may establish entitlement to service connection for a current hearing loss disability by submitting evidence that the current disability is related to his military service, as opposed to intercurrent causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The only medical evidence presently in the file addressing this determinative issue of etiology of the Veteran's bilateral hearing loss and tinnitus is the report of a May 2007 VA audiological evaluation.  After reviewing the claims file for the pertinent history and testing the Veteran's hearing acuity, this evaluating audiologist concluded the Veteran's hearing loss and tinnitus are not related to his military service.  Concerning the hearing loss, this examiner based her opinion on the fact that "there was no evidence of concomitant hearing loss at [the] end of [his] military career."  However, this audiologist did not comment on the upward trend in bilateral hearing loss that is evident by comparing the results of the audiological evaluation performed in January 1958, when entering service, with those from the audiological evaluation performed some 22 years later, in February 1980, only a few months prior to separating from service.  This audiologist also did not comment on the absence of any indication of significant noise exposure after service.  And concerning the Veteran's tinnitus, this examiner simply stated that the lack of any hearing loss in service means that the tinnitus is also unrelated to service.


In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination with essentially identical reasoning was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records (STRs) to provide a negative opinion.  It also has been held in another precedent case that lay evidence is potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Since this prior VA examiner failed to address significant facts favorable to the Veteran's claims, the Board finds that the Veteran should be provided another VA audiological evaluation for an additional opinion concerning whether his bilateral hearing loss and tinnitus are related to his military service - and especially to the type of noise trauma alleged.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (The Board may reject a medical opinion that is based on reported facts that have been found to be inaccurate because other facts present in the record contradict the facts provided that formed the basis for the opinion.).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological examination for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current bilateral hearing loss and tinnitus are the result of repeated exposure to excessively loud noise during his 22 years of military service.

To assist in making this important determination of causation, the examiner must review the claims file, including a complete copy of this remand, for the pertinent history.  This review should also include the Veteran's service treatment records, which show an upward trend in hearing loss for both ears during his 22 years of military service, as well as the history of hearing loss he reported during his separation examination in June 1980.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  Then readjudicate these claims for bilateral hearing loss and tinnitus in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



